EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendment Procedure
Applicant’s claims submitted on 3/14/2022 are non-compliant with current amendment practice. The full text of claim 27 is not listed, and the claims are not listed in chronological order. Please refrain from using notations such as “Formerly 26.” Applicant may indicate how new claims are related to cancelled claims in the remarks section. 

When it comes time to write your response and/or amend claims, there are a few key points to note about amending claims: 

A chronological listing of all the claims that have ever been considered is required. This means the full text of each claim should be listed in chronological order. The only exception to this rule is that the text of cancelled claims should not be included. 
Language added to a claim is underlined, and language deleted from a claim is deleted with strikethrough (or double brackets if the word being deleted is very small, e.g. [[4]], [[the]]).
Each claim should have a claim status identifier. This is a word located after the claim number indicating the current state of the claim. Common claim status identifiers are as follows:

Keep in mind the original claim numbering must be maintained. That is if you cancel a claim, then the claim must be listed as cancelled. If a new claim is added, it is numbered with the next number after the highest numbered claim. That is, if you originally had 10 claims and you add a new claim, it would start at claim 11.  You can also cancel all the old claims and just submit new claims to avoid having to make any underlining and strikethrough markings. 

Applicant’s claim listing would look something like this:

Listing of claims: 
Claims 1-26 (canceled)
Claim 27 (previously presented) <include full text of claim 27 here>
Claims 28-29 (canceled)
Claim 30 (new) <include full text of claim 30 here>
Claim 31 (new) <include full text of claim 31 here>

No new time period for response is set. Applicant’s period for response continues to run from the date of the Final Rejection (1/11/2022). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 22, 2022